DETAILED ACTION

This Office Action is in response to the election/restriction response, filed on September 30, 2022.  Primary Examiner acknowledges Claims 1-36 are pending in this application, with Claims 1, 15, 25, and 31 having been currently amended, Claims 15-36 having been withdrawn from consideration, and Claims 37-52 having been cancelled. Additionally, Primary Examiner notes in Applicant’s remarks on Page 8, “New claim 53 is added”; however, neither the Claim listing ending on Page 7 nor Applicant’s remarks starting on Page 8 include Claim 53.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 in the reply filed on September 30, 2022 is acknowledged.  The traversal is on the ground(s) that by adding the recitation of “a flexible interface between the cradle base and the plenum base” (Claims 1 and 15), “a flexible interface between the seal-forming structure and the plenum base” (Claim 25), and “the cradle base is supported on the plenum base by way of a flexible interface” (Claim 31); this new recitation provides a special technical feature and each of independent Claims 1, 15, 25, and 31 now have unity.  
This assertion is not found persuasive as the concept of a “flexible interface” does not address the claimed structure and relationship upon which the decoupling action occurs as explicitly outlined on Pages 6 and 7 of the Election/Restriction Requirement.
In short, without explicitly reiterating this well outlined argument, each group has a different mode and mechanism for imparting the decoupling action wherein Group I appears to be friction (press fitment) configuration; Group II appears to be an interference (snap fitment) configuration by the addition of a channel; Group III appears to be based upon the “spring or damper”; and Group IV appears to be based upon the use of “one or more folds”.  Consequently, the assertion of a “flexible interface” does not ameliorate or overcome the distinct structural features which each provide the mode and mechanism upon which the decoupling action occurs. 
Additionally, Primary Examiner explicitly notes Applicant’s assessment of Wilkie having a “fixed connection” (Page 8, Paragraph 2, Last Line) and Wilkie failing to disclose “an interface between the cradle base and the plenum base that is flexible” (Page 8, Paragraph 3, Lines 2 and 3) appears to be a mischaracterization of the Wilkie reference.  
With respect to Applicant’s assertions of “fixed connection”, Wilkie clearly states “the upper surface of the manifold are replaced with a flexible shaped ‘bubble’ 62” (Para 0080) and further states “instead of the membrane 62, a combined membrane 72 and nasal prongs 74 are provided” (Para 0082).  Thus, the assertion of “fixed connection” is inaccurate, as Wilkie shows several alternative structures of the membrane which can be interchanged with the standard plenum base to meet the desired operational functionality specific to the patient’s needs.   Thus, it is clear the connection is not “fixed” with a denotation to permanence but rather engaged with the ability to renew/replace as needed. 
With respect to the “flexible interface” assertion, explicitly, within Paragraph 0068, Wilkie states “The manifold [18] is also made from the same flexible elastomeric material as the strap” with respect to the Primary Examiner defined “plenum base” and within Paragraphs 0078 and 0080, Wilkie states “a flexible bubble membrane” (Para 0078), and “The bubble may be made from a flexible elastomeric material (such as silastic)” (Para 0080) with respect to the Primary Examiner defined “cradle base”.  Thus, it is clear both the Primary Examiner defined “plenum base” and “cradle base” are shown to be made of a flexible elastomeric material whereupon each element is secured together to withstand pressurization of gases within the plenum base and the cradle base to release gas to the patient via the nasal prongs.  As shown in Figure 9, the construction appears to be an abutment wherein a flange (best seen Figure 10) extends around the “cradle base” to engage the “cradle base” with the “plenum base”.  Primary Examiner notes Figure 13, corresponding to Figures 12 and 14 additionally have this flanged arrangement. Thus, the interfaced region between both the “cradle base” and the “plenum base” is effectively a “flexible interface” by nature of the engagement which permits the flexible bubble membrane to expand and seal around the base of the patient’s nose, in a manner which retains the separation of the sealing and anchoring functions. (Para 0078).  Even more explicitly, Wilkie states “when air is admitted under pressure into the manifold the bubble expands and will seal three-dimensionally with the base portion 101 of the patient’s nose” (Para 0081).   In this configuration, as the flexible bubble membrane of the “cradle base” is retained within the manifold of the “plenum base”, as shown in Figure 9 including the flanged configurations of Figures 10 and 13, this “three-dimensional” sealing occurs both laterally within the “plenum base” and additionally vertically above the “plenum base” to facilitate the sealing with the patient’s nose.
	In light of these arguments, again Wilkie has established a lack of unity as the manner of decoupling of the two flexible elastomeric materials from each other has differing modes, mechanisms, and benefits as established in the election restriction requirement, mailed September 21, 2022, on Pages 6 and 7, as the addition of “a flexible interface” makes no contribution over the prior art of Wilkie which already includes a flexible interface between the “cradle base” and the “plenum base” in order to impart the features of separation of the sealing and anchoring functions. Rather again, the modes and mechanisms of decoupling as outlined include varying benefits to facilitate the decoupling actions that are separate, distinct, and nonobvious.  Hence, Group I remains distinct from the remaining Groups II-IV and the requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “3140” has been used to designate “base end” and “openings” (Para 0193 - three (3) instances).  Appropriate correction is required.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “3140” has been used to designate “base end” and “openings” (Para 0193 - three (3) instances).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated Wilkie (2003/0172936).
As to Claim 1, Wilkie discloses a patient interface (best seen Figures 1-6; 12-13A; and 14) configured to deliver a pressurized flow of respiratory gas to a patient’s airways (“a gas supply element or elements (26) for providing said gas to the nasal airway” Abstract), the patient interface comprising: a cradle base (72) configured to cradle and form a seal with the patient’s nose in use (“a flexible shaped bubble made from an elastomeric material having an aperture therein which is adapted to seal 3-dimensionally to the base of a human's nose supplying air to the human's naris without pressurising the exterior of the patient's nose” Para 0024; also see: Para 0081); two protrusions (74) extending from the cradle base (72) and being configured to be inserted into the patient’s nares in use (“The nasal prongs 74 and the part of the bubble membrane 72 around the base of the nasal prongs expand under pressure outwardly, to provide a good seal in the patient's nostrils as is illustrated schematically in FIG. 13a.” Para 0082), each protrusion (74) having formed therein an opening (best seen Figures 13 and 13a) configured to allow a continuous flow of air therethrough; and a plenum base (18) that, together with the cradle base (72), forms a plenum chamber, wherein a flexible interface (defined by the engagement / abutment of the cradle base (72) and the plenum base (18) both made of “flexible elastomeric material” Paras 0068, 0078, 0080 and having a flanged region best seen Figures 10 and 13 undergo expansion - “when air is admitted under pressure into the manifold the bubble expands and will seal three-dimensionally with the base portion 101 of the patient’s nose” (Para 0081) - whereby the flexible bubble membrane of the “cradle base” is retained within the manifold of the “plenum base”, as shown in Figure 9) between the cradle base (72) and the plenum base (18) is configured to decouple movement (replacement - Wilkie clearly states “the upper surface of the manifold are replaced with a flexible shaped ‘bubble’ 62” (Para 0080) and further states “instead of the membrane 62, a combined membrane 72 and nasal prongs 74 are provided” (Para 0082)) of the cradle base (72) from the plenum base (18). 
As to Claim 2, Wilkie discloses the protrusions (74) are structured and arranged to seal, in use, with an inner peripheral edge of the respective naris (“The nasal prongs 74 and the part of the bubble membrane 72 around the base of the nasal prongs expand under pressure outwardly, to provide a good seal in the patient's nostrils as is illustrated schematically in FIG. 13a.” Para 0082; also see: “an expanded bubble portion 92 which in use expands and seals within a patient's nostril. Thus the mask seals at the base of the nostril as in the embodiment of FIG. 13 and within the nostril thus providing a double seal.” Para 0083). 
As to Claim 3, Wilkie discloses the protrusions (74) comprise ends (defined by the joint upon which 74 meets 72) that, in use, seal with a peripheral edge of respective naris (“The nasal prongs 74 and the part of the bubble membrane 72 around the base of the nasal prongs expand under pressure outwardly, to provide a good seal in the patient's nostrils as is illustrated schematically in FIG. 13a.” Para 0082 via the “relatively thin "bubble" is flexible and when air is admitted under pressure into the manifold the bubble expands and will seal three-dimensionally with the base portion 101 of the patient's nose.” Para 0081).  Also note: an additional construction of the protrusion (74) as seen in Figure 14 includes “an expanded bubble portion 92 which in use expands and seals within a patient's nostril. Thus the mask seals at the base of the nostril as in the embodiment of FIG. 13 and within the nostril thus providing a double seal.” (Para 0083).
As to Claim 4, Wilkie discloses the cradle base (72) comprises lateral extension portions (76) extending outwards on either side of the two protrusions (best seen Figures 12-14), the lateral extension portions (76) respectively being configured to seal against a lateral or inferior part of each of the patient’s nasal ala in use (best seen Figure 13a).
As to Claim 5, Wilkie discloses the cradle base (72) is configured to be outwardly flexed by the patient’s nose when donned by the patient.   As seen in Figure 13a, and representative of pressurization, the “relatively thin "bubble" is flexible and when air is admitted under pressure into the manifold the bubble expands and will seal three-dimensionally with the base portion 101 of the patient's nose.” (Para 0081).
As to Claim 6, Wilkie discloses the protrusions (74) have a frust- conical shape as the construction appears to be tapered toward the interior of the patient’s nose as seen in Figure 13a. Additionally, Paragraph 0015 states the use of “a pair of generally conical soft synthetic gas delivery elements for insertion into a patient's nares” was well known. 
As to Claim 7, Wilkie discloses the opening (best seen Figures 13 and 13a) of the protrusions (74) are angled relative to the surface of the cradle base (72) from which the protrusions (74) extend. 
As to Claim 9, Wilkie discloses “The manifold [18] is also made from the same flexible elastomeric material as the strap” with respect to the Primary Examiner defined “plenum base” and within Paragraphs 0078 and 0080, Wilkie states “a flexible bubble membrane” (Para 0078), and “The bubble may be made from a flexible elastomeric material (such as silastic)” (Para 0080) are shown to be made of a flexible elastomeric material whereupon each element is secured together to withstand pressurization of gases within the plenum base and the cradle base to release gas to the patient via the nasal prongs.  As the act of pressurization effectuates the “relatively thin "bubble" is flexible and when air is admitted under pressure into the manifold the bubble expands and will seal three-dimensionally with the base portion 101 of the patient's nose.” (Para 0081), it appears both the plenum base (18) and the cradle base (72) endure inflation from the pressurized gas to seal effectively. 
As to Claims 10-12, Wilkie discloses the flexible interface (defined by the engagement / abutment of the cradle base (72) and the plenum base (18) both made of “flexible elastomeric material” Paras 0068, 0078, 0080 and having a flanged region best seen Figures 10 and 13 undergo expansion - “when air is admitted under pressure into the manifold the bubble expands and will seal three-dimensionally with the base portion 101 of the patient’s nose” (Para 0081) - whereby the flexible bubble membrane of the “cradle base” is retained within the manifold of the “plenum base”, as shown in Figure 9) between the cradle base (72) and the plenum base (18) effectively performs as a buffer or damper between the cradle base (72) and the plenum base (18) to decouple movement of the cradle base (72) and the plenum base (18).  Regarding Claim 11, the act of depressurization permits for the decoupling movement between the two sealing surfaces as the neither the bubble or nor the manifold is subject to expansion.  Thus, the buffer or damper is not configured to decouple movement but rather the action of depressurization of the plenum chamber.  Regarding Claim 12, the construction of Wilkie is absent a mouth seal; thus, the claimed buffer or damper not configured to decouple movement between the nasal seal and the mouth seal is inherent.  
As to Claim 13, Wilkie discloses the patient interface does not include a mouth seal (best seen Figure 6). 
As to Claim 14, Wilkie discloses the protrusions (74) do not include stalks - as the construction is uniform and smooth (Figures 13 and 13a)  without the offshoots or teared orientation similar to corn.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated Bordewick (6,431,172).
As to Claim 1, Bordewick discloses a patient interface (Figures 1-6) configured to deliver a pressurized flow of respiratory gas (via 28, “a gas hose 28 of the type commonly used to convey a breathing gas from a ventilator or respirator.” Column 3, Lines 40-50) to a patient’s airways (“In use, nasal cannula 10 is secured to the head of a patient such that nares elements 16 are inserted into the patient's nostrils and inflatable plenum 14 is disposed underneath the patient's nose between the nares elements and support 12.” Column 4, Lines 1-5), the patient interface comprising: a cradle base (14, “In use, nasal cannula 10 is secured to the head of a patient such that nares elements 16 are inserted into the patient's nostrils and inflatable plenum 14 is disposed underneath the patient's nose between the nares elements and support 12.” Column 4, Lines 1-5) configured to cradle and form a seal with the patient’s nose in use; two protrusions (16, “In use, nasal cannula 10 is secured to the head of a patient such that nares elements 16 are inserted into the patient's nostrils and inflatable plenum 14 is disposed underneath the patient's nose between the nares elements and support 12.” Column 4, Lines 1-5) extending from the cradle base (14) and being configured to be inserted into the patient’s nares (“inserted into the patient's nostrils”) in use, each of the protrusions (16) having formed therein an opening (best seen Figure 8) configured to allow a continuous flow of air therethrough (“From plenum chamber 14, the breathing gas flows into the nares elements 16 via outlets 24 in the chamber. The nares elements then direct the breathing gas into the patient's nostrils. To ensure a leak-free fit, the nares elements are preferably snugly positioned within the patient's nostrils.” Column 4, Lines 40-45); and a plenum base (12, “In use, nasal cannula 10 is secured to the head of a patient such that nares elements 16 are inserted into the patient's nostrils and inflatable plenum 14 is disposed underneath the patient's nose between the nares elements and support 12.” Column 4, Lines 1-5) that together with the cradle base (14) forms a plenum chamber (best seen Figure 5), wherein a flexible interface (Figure 6 - “As best seen in FIG. 6, flexible membrane 22 is molded into grooves formed in sidewalls 32 of the support to present a substantially flush outer surface without protruding edges that could irritate a user. It will be appreciated, however, that edges of the flexible membrane could be connected to the sidewalls using an interior or exterior lap joint.” Column 5, Lines 10-25) between the cradle base (14) and the plenum base (12) is configured to decouple movement of the cradle base (14) from the plenum base (12). 
As to Claims 2 and 3, Bordewick discloses the protrusions (16) are structured and arranged to seal, in use, with an inner peripheral edge of the respective naris. (“In use, nasal cannula 10 is secured to the head of a patient such that nares elements 16 are inserted into the patient's nostrils and inflatable plenum 14 is disposed underneath the patient's nose between the nares elements and support 12.” Column 4, Lines 1-5; also see: “Nares elements 16 are thus loosely positioned in the user's nostrils without much force.” Column 4, Lines 20-25; “From plenum chamber 14, the breathing gas flows into the nares elements 16 via outlets 24 in the chamber. The nares elements then direct the breathing gas into the patient's nostrils. To ensure a leak-free fit, the nares elements are preferably snugly positioned within the patient's nostrils.” Column 4, Lines 40-45).
As to Claim 4, Bordewick discloses the cradle base (14) has lateral extension portions (36) on either side of the two protrusions (16), the lateral extension portions (36) respectively being configured to seal against a lateral or inferior part of each of the patient’s nasal ala in use - this feature is a function of the inflatable nature of the cradle base . 
As to Claim 5, Bordewick discloses the cradle base (14) is configured to be outwardly flexed by the patient’s nose when donned by the patient - this feature is a function of the inflatable nature of the cradle base.
As to Claim 6, Bordewick discloses the protrusions (16) includes a frusto-conical shape (“These nares elements or inserts are generally frustoconical and mounted on a bellows 20 type corrugated section, with a central air passageway formed therethrough to permit gas flow from plenum chamber 14 into the nose.” Column 3, Lines 30-35). 
As to Claim 7, Bordewick discloses the openings (best seen Figure 8) of the protrusions (16) are angled relative to the surface of the cradle base (14) from which the protrusions extend (best seen Figure 4). 
As to Claim 9, Bordewick discloses the cradle base (14) is inflatable (“an inflatable plenum chamber 14” Column 3, Lines 15-20) and the plenum base (12) is also capable of inflation over higher than normal loads operating loads and pressures (“Gas inlet tube 20 and support 12 can be formed of any medically acceptable rigid material but are preferably formed of rigid polycarbonate or PVC. The term "rigid" is used in a broad sense to mean subtantially non-deformable and non-inflatable under normal operating loads and pressures.” Column 3, Lines 45-55). 
As to Claims 10-12, Bordewick discloses a flexible interface (Figure 6 - “As best seen in FIG. 6, flexible membrane 22 is molded into grooves formed in sidewalls 32 of the support to present a substantially flush outer surface without protruding edges that could irritate a user. It will be appreciated, however, that edges of the flexible membrane could be connected to the sidewalls using an interior or exterior lap joint.” Column 5, Lines 10-25) between the cradle base (14) and the plenum base (12) is configured to decouple movement of the cradle base (14) from the plenum base (12), wherein the features of the flexible interface form a buffer or damper between the cradle base (14) and the plenum base (12) is configured to decouple movement of the cradle base (14) from the plenum base (12). Regarding Claim 11, the buffer or damper is not configured to decouple movement as the presence of an “interior or exterior lap joint” determine the sealing surfaces. Regarding Claim 12, the construction of Bordewick is absent a mouth seal; thus, the claimed buffer or damper not configured to decouple movement between the nasal seal and the mouth seal is inherent.  
As to Claim 13, Bordewick discloses the patient interface does not include a mouth seal (best seen Figures 1-6). 
As to Claim 14, Bordewick discloses the protrusions (16) do not include stalks - as the construction is uniform and smooth (Figure 8 - “The nares elements 16 have smoothly sloping walls but could be formed with pleats or folds if desired.” Column 5, Lines 40-45) without the offshoots or teared orientation similar to corn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkie (2003/0172936) OR Bordewick (6,431,172), as applied to Claim 1 and further in view of Alphonse (2016/0361510). 
As to Claim 8, both Wilkie and Bordewick disclose the construction of a plenum chamber having a plenum base upon which the plenum base is pressurized by a flow of continuous gas; yet, does not expressly disclose the use of a pair of air inlets on opposing lateral sides for the pressurization of the plenum chamber. 
Alphonse teaches an additional pressure interface having plenum chamber having a plenum base (14) and a cradle base (36), wherein the cradle base (36) forms a seal with the patient’s face (“the mask 10 may comprise a cushion 36 attached along the perimeter of the base 14 of the mask 10. The mask cushion 36 is designed to provide a comfortable fit and relatively gas tight seal while minimizing irritation with pressure sensitive regions on the face.” Para 0072).  
Regarding the pair of inlets, Alphonse teaches a pair of inlets (16, “two intake ports 16” Para 0039) to provide a flow of gas within the plenum chamber.  Alphonse teaches the use of a pair of inlets permits the ability to admix one or more medications via delivery port 15 (Para 0041), and additionally “the positioning of the intake ports 16 is such that it reduces the impact of the pressurized gas when it is delivered to the patient through the ventilation hose 22. The result of using a split port design and positioning provides for smoother delivery of the therapeutic treatment to the patient.” (Para 0044). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the patient interface to have a pair of air inlets on opposing lateral sides as taught by Alphonse to provide a “smoother delivery of the therapeutic treatment to the patient”.

Response to Arguments
Applicant's arguments, filed September 30, 2022, have been fully considered but they are not persuasive with respect to Claim 53.  Specifically, on Page 8, “New claim 53 is added”; however, neither the Claim listing ending on Page 7 nor Applicant’s remarks starting on Page 8 include Claim 53.  Appropriate correction and clarification is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785